Citation Nr: 0806858	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  07-10 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Fort Harrison, Montana



THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at the United Medical Center (UMC) 
in Cheyenne, Wyoming from March 18, 2005 to March 20, 2005 
that have not been reimbursed to date.



WITNESSES AT HEARING ON APPEAL

Appellant & Appellant's Spouse



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1962 to October 1966.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from July 2005 
decisional letters of the Fort Harrison, Montana VAMC of the 
Department of Veterans Affairs (VA).  In August 2007, a 
videoconference hearing was held before the undersigned.  A 
transcript of the hearing is of record.

The Board notes that the record reflects the veteran is 
represented by attorney Sean Kendall in other matters before 
VA; however, in an August 2007 signed statement, the veteran 
waived the presence of an attorney for the August 2007 
hearing and stated that Sean Kendall was not his 
representative for purposes of this matter. 

The appeal is REMANDED to the VAMC via the Veterans Health 
Administration (VHA).  The VAMC will notify the veteran if 
any action on his part is required.


REMAND

The veteran and his wife have described the chain of events 
as follows: he began experiencing heart related concerns on 
Monday, March 14, 2005; he was seen on that date by his 
primary care physician, Dr. N., who admitted him to the 
cardiac ICU at Memorial Hospital of Carbon County; he was 
kept there until Wednesday afternoon; his VA doctor, Dr. L., 
scheduled him for a stress test at the UMC on Friday, March 
18, 2005.  When he arrived at UMC for the stress test, 
initial intake examination revealed an impression that he had 
unstable angina.  Dr. H. told him UMC did not give stress 
tests to people with his cardiac history and that he needed 
to have a catheterization to further diagnose his condition.  
He has testified that he told Dr. H. to call VA because he 
needed VA's authorization before he could undergo such a 
procedure outside of the VA healthcare system.  According to 
the veteran and his wife, Dr. H. told them that VA said since 
it was Friday evening, he needed to present at the Cheyenne 
VAMC, be evaluated there over the weekend, and then VA would 
decide on Monday what further treatment would be required.  
The veteran has indicated that the Cheyenne VAMC does not 
have a cardiac unit and that he would have needed to be 
transferred to Denver or Salt Lake City on Monday, if there 
were beds available.  Dr. H. told the veteran he did not 
think it was safe for him to wait over the weekend because 
they did not know what was going on with his heart.  Based on 
this advice, the veteran decided to have the catheterization 
done at UMC, rather than to go to VA and wait it out over the 
weekend.  A left heart catheterization and ventriculography 
was performed the morning of Saturday, March 19, 2005.  The 
post-procedure assessments were severe stenosis, circumflex 
marginal vessel, in a patient who presented with unstable 
angina and elevated troponin; successful percutaneous 
revascularization with insertion of a stent; and moderate 
restonosis, mid left anterior descending stent.  The veteran 
was discharged on March 20, 2005.

The duplicate Combined Health Record (CHR) contains the 
following March 18, 2005 Cheyenne VAMC entry, signed by 
Dr. L.:

The patient saw Dr. [H.] in his office this 
afternoon and he needs a cath[eterization] soon.  
Dr. [R. J.] and [L. A.] called me; Denver has a 
bed.  We offered the patient a bed in Denver.  He 
refused.  Patient wants to stay and get his 
cath[eterization] at UMC West.

I did call back and tell Dr. [H.] about this and 
he will go ahead and get his cath[eterization] 
there.  I did also talk to Dr. [S.] . . . and he 
is aware of this.

However, if the patient does decide to go to the 
Denver VA he can come over here and we can keep 
him in ICU until Denver is willing to take him.  
He seems to be stable at present although he did 
have chest pain yesterday.

The veteran has alleged that he was never told he could go to 
the Denver VA and that he certainly never refused such 
treatment.  He was only told he could go to Cheyenne and wait 
over the weekend.  He chose to have the catheterization done 
at UMC, because his doctor there told him waiting would not 
be safe for his health.  To support his position that he had 
an emergent condition when he underwent the catheterization 
procedure, he has submitted textual evidence indicating that 
unstable angina can lead to a heart attack and requires 
immediate attention.  Regarding the feasibility of a VA or 
Federal government facility, he has submitted Mapquest 
directions showing that it is 104 miles from the Cheyenne 
VAMC to the Denver VAMC.  

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.  Under 38 U.S.C.A. § 1728, VA is 
required to pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran for an 
adjudicated service-connected disability, for a nonservice-
connected disability associated with and held to be 
aggravating a service-connected disability or for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability; and (3) VA or 
other Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical or treatment had been 
or would have been refused.  See also 38 C.F.R. § 17.120.  
All three of these statutory requirements must be met before 
payment may be authorized.  See Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

The veteran's service-connected PTSD has been rated 100 
percent since 1993; hence, it appears that he has a service-
connected total disability that is permanent in nature and 
meets the second prong of the requirements listed in § 1728.  
What he must still show to establish entitlement to the 
benefit sought is that treatment was for a medical emergency 
and that VA or other Federal facilities were not feasibly 
available and that an attempt to use such facilities would 
have been unreasonable, unwise, or impractical. The VAMC has 
denied the claim essentially on the basis that his condition 
was non-emergent and that seeking treatment at a VA facility 
was feasible.  The record remains unclear whether the veteran 
would have been stable for transportation to Denver and 
whether the catheterization needed to occur immediately or 
whether a waiting period over the weekend could have been 
tolerated.  These are medical questions that require medical 
opinions.  

It also appears that the evidence in the duplicate CHR may be 
incomplete.  The veteran has indicated that he was seen by 
Dr. N. and transported to Memorial Hospital of Carbon County 
on March 14, 2005; however, these records have not been 
associated with the claims file.  While the veteran is not 
seeking reimbursement for treatment prior to March 18, 2005, 
records from this previous treatment and hospitalization may 
shed light on whether his condition on March 18, 2005 was 
emergent.  The duplicate CHR contains records from UMC during 
the period from March 18-20, 2005; however, it is not clear 
that all pertinent UMC treatment records from this time 
period have been obtained.  Additionally, there may be VA 
treatment records from March 2005 that remain outstanding.  
The veteran has indicated that his file moves between 
Cheyenne and Fort Harrison.  Hence, a search should be 
conducted to ensure that all records from these facilities 
have been associated with the duplicate CHR.  

The veteran testified that he was unclear as to whether any 
of his expenses from March 18-20, 2005 had been reimbursed by 
VA.  Hence, the VAMC should clarify whether any expenses have 
been reimbursed and what expenses remain for which VA has not 
authorized reimbursement.

Accordingly, the case is REMANDED for the following:

1.	The VAMC should clarify for the record 
whether any expenses from treatment 
incurred at UMC from March 18-20, 2005 
have been reimbursed by VA and what 
expenses remain for which reimbursement 
has not been authorized.  The VAMC should 
send the veteran a letter notifying him of 
its findings.

2.	The VAMC should ask the veteran to 
complete an authorization to allow the 
VAMC to obtain copies of the complete 
records of treatment he received during 
March 2005, particularly from Dr. N., 
Memorial Hospital of Carbon County, and 
UMC.  When the authorizations are 
received, the VAMC should secure these 
records.  The veteran should be advised 
that to expedite his claim, he can also 
attempt to obtain the records himself and 
submit them to the VAMC.  If no records 
exist other than the ones already 
associated with the duplicate CHR, it 
should be so annotated for the record and 
the veteran should be advised of the 
unavailability of any records. 

3.	The VAMC should obtain from the 
Cheyenne and Fort Harrison VAMCs copies of 
all available records of treatment the 
veteran received at those facilities in 
March 2005 (and particularly records of 
any treatment, telephone consultations, or 
evaluation he received between March 14, 
2005 and March 23, 2005).  Any records 
reflecting the availability of beds at the 
Denver VAMC on March 18, 2005 should also 
be obtained. 

4.	Thereafter, the VAMC should forward the 
veteran's duplicate CHR to a VA 
cardiologist for review and advisory 
opinions responding (with an explanation 
of the rationale) to the following 
questions: 

A) Would the veteran's condition on March 
18, 2005 have made it unreasonable, 
unsound, unwise, or impractical to 
transfer him to the Denver VAMC for 
further treatment there?; and 

B) Was the procedure performed on March 
19, 2005 due to an emergent condition that 
if the procedure was not completed 
immediately it would have been hazardous 
to the veteran's life or health?  [In 
other words, would it have been hazardous 
to the veteran's life or health to delay 
the procedure until Monday, March 21, 
2005?]

5.	The VAMC should then re-adjudicate the 
claim.  If it remains denied, the VAMC 
should issue an appropriate supplemental 
statement of the case and give the veteran 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

